Appeal by the defendant from two judgments of the Supreme Court, Kings County (Goldberg, J.), both rendered June 7, 1990, convicting him of robbery in the first degree under Indictment No. 9461/89, and robbery in the first degree under Indictment No. 3909/90, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargains. Accordingly, the judgments of conviction are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Lawrence, Eiber and O’Brien, JJ., concur.